     Case 1:19-cv-10653-PAE-DCF Document 40 Filed 05/11/20 Page 1 of 2
                                                             305 BROADWAY, SUITE 607
CUTI HECKER WANG LLP                                         NEW YORK, NY 10007

                                                             MARIANN MEIER WANG
                                                             212.620.2603 TEL
                                                             212.620.2613 FAX

                                                             MWANG@CHWLLP.COM




                                              May 11, 2020
By ECF
Hon. Debra Freeman
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

              Re:   Jane Doe 15 v. Indyke et al., 19-cv-10653 (PAE)(DCF)
                    Mary Doe v. Indyke et al., 19-cv-10758 (PAE)(DCF)
                    Davies v. Indyke et al., 19-cv-10788 (GHW)(DCF)

Your Honor:

             We represent the plaintiffs in the three above-referenced cases. With
the consent of Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of
the Estate of Jeffrey E. Epstein (together, the “Co-Executors”), we write respectfully
to request that the Court extend the current discovery deadlines in these three
cases by ninety (90) days and the Co-Executors’ answer deadlines in the Jane Doe
15 and Mary Doe matters by thirty (30) days.

              The COVID-19 pandemic continues to cause substantial difficulties for
all parties, and is inhibiting the parties’ ability to fully conduct discovery. In
addition, as Your Honor is aware, the parties are awaiting the approval by the
Superior Court of the Virgin Islands of a voluntary claims resolution program. If
that program is approved in the near future and quickly implemented, the plaintiffs
in these actions wish to participate in it, and the parties are hopeful that the
program might resolve the plaintiffs’ claims. As a result of this confluence of factors
– the substantial challenges to the discovery process as a result of the pandemic and
the possibility that the alternative dispute resolution mechanism may soon be
available and speedy – the parties believe that the most appropriate and efficient
course of action would be for the parties to enter into an informal stay of the three
proceedings for thirty days, after which time the parties will evaluate the current
status of both the pandemic-related limitations and the claims resolution program
and consider whether an additional informal stay would be appropriate. We will of
course confer and write again to keep the Court apprised.

             In order to facilitate that informal stay while ensuring that the parties
are not prejudiced in the discovery process if and when the litigation process
      Case 1:19-cv-10653-PAE-DCF Document 40 Filed 05/11/20 Page 2 of 2
PAGE 2 OF 2




resumes, we ask the Court to extend the current discovery deadlines in these three
cases, as set forth in the Court’s April 14, 2020 Endorsed Memorandum, by ninety
(90) days, and to extend the Co-Executors’ answer deadlines in the Jane Doe 15 and
Mary Doe matters by thirty (30) days as follows:

          •   the deadline for the Co-Executors to file Answers in the Jane Doe 15
              and Mary Doe actions, which are currently due on May 12 and May 14,
              respectively, be extended to June 8, 2020;
          •   the deadline for Plaintiffs to file any motions to amend the pleadings or
              to join any additional parties be extended from June 1, 2020 to August
              31, 2020;
          •   the deadline for the Parties to submit joint status reports to the Court,
              regarding discovery and the progress of settlement discussions, be
              extended from June 1, 2020 to August 31, 2020;
          •   the deadline for the completion of fact discovery be extended from July
              10, 2020 to October 8, 2020;
          •   the deadline for service of Plaintiffs’ expert reports be extended from
              July 10, 2020 to October 8, 2020;
          •   the deadline for service of the Co-Executors’ rebuttal reports be
              extended from August 10, 2020 to November 9, 2020; and
          •   the deadline for the completion of expert discovery be extended from
              August 31, 2020 to November 30, 2020.

              The Court has granted one previous extension of the discovery
deadlines, of thirty (30) days, on April 14, 2020. The Co-Executors’ answer
deadlines in the Jane Doe 15 and Mary Doe actions have not been extended since
the Court ruled on the motions to dismiss in those actions.

              We appreciate the Court’s attention to these matters.

                                               Respectfully submitted,

                                                      /s/ Mariann Meier Wang

                                               Mariann Meier Wang

cc: Bennet J. Moskowitz, Counsel for Defendants (by ECF)
